Citation Nr: 0727843	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2007, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of that 
hearing is of record.  


FINDING OF FACT

The veteran's ulcerative colitis does not result in 
malnutrition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7323 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
October 2002 and April 2006.  The October 2002 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in November 2002.  This letter informed the veteran of 
the requirements to substantiate his claim for a higher 
evaluation, that is, that his disability had gotten worse.  
This notice therefore sufficiently notified the veteran as to 
the assignment of disability ratings.  He was also told of 
his and VA's respective duties in obtaining evidence and he 
was asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 2006 
letter provided the veteran with notice as to assignment of 
an effective date, as well as more comprehensive notice as to 
assignment of disability ratings.  

Although notice as to assignment of effective dates did not 
comply with the timing requirements specified above, no 
prejudice to the veteran can result.  In this regard, 




the Board is denying his claim, rendering moot any question 
as to the assignment of an effective date.  

Records and reports from VA health treatment providers are 
associated with the claims file.  The veteran has not 
requested VA assistance in obtaining any other evidence and 
there is no indication that there is any outstanding 
pertinent evidence.  Appropriate examinations were provided 
the veteran in November 2002, December 2004, and May 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection for ulcerative colitis was established by 
rating decision dated in July 1977.  At the time that the 
veteran filed his current claim for an increased rating, he 
was rated at 30 percent disabling under the criteria found in 
38 C.F.R. § 4.114, Diagnostic Code 7323.

38 C.F.R. § 4.114, Diagnostic Code 7323 provides for a 100 
percent rating for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  A 60 percent rating 
is provided for severe ulcerative colitis with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  Id.  A 30 percent rating is provided for 
moderately severe ulcerative colitis with frequent 
exacerbations.  Id.  After reviewing the criteria under other 
diagnostic codes for digestive diseases, the Board finds no 
other diagnostic code applicable in this case.  

The record contains various descriptions as to the frequency 
of symptoms of the veteran's ulcerative colitis, which 
consist almost exclusively of diarrhea.  Colonoscopy in 
October 2005 showed changes consistent with ulcerative 
colitis with mild to moderate activity.  VA clinic notes from 
November 2005 report that the veteran had flare-ups once or 
twice per month.  During the November 2005 hearing, the 
veteran testified that he had flare-ups once every three or 
four months.  Hearing transcript at 12.  He also testified 
that he experiences symptoms constantly, which worsen during 
flare-ups.  Id. at 12.  

VA examinations were conducted to evaluate the veteran's 
ulcerative colitis in November 2002, December 2004, and May 
2006.  Each examiner reported that the veteran has never had 
fistula.  The December 2004 and May 2006 examiners 
specifically stated that there was no evidence of 
malnutrition and the May 2006 examiner stated that there was 
no change in the veteran's body weight.  VA outpatient 
records from January 2007 report that the veteran was doing 
well.  




Since at least July 2005, VA records indicate that the 
veteran will likely require a colectomy at some time in the 
future.  VA records dated n November 2006 report that the 
veteran has mild to moderate systemic disturbance that may or 
may not be related to his ulcerative colitis.  Essentially, 
the veteran's symptoms have been loose stools and frequent 
bowel movements, reported as 2 to 10 times per day during the 
November 2002 examination and 6 times a day reported during 
the December 2004 examination.  The most recent colonoscopy, 
from November 2006, revealed atrophic and erythematous 
mucosa, which is typical of other colonoscopies of record.  

While the veteran has numerous attacks of ulcerative colitis, 
the medical evidence contains specific findings, in both 
December 2004 and May 2006, that he does not suffer from 
malnutrition.  The Board acknowledges the veteran's 
testimony, and his representative's comments, that he has 
suffered from dental problems in recent years that may be the 
result of malnutrition.  However, the Board finds that 
attribution of dental disease to malnutrition requires 
medical expertise.  Neither the veteran nor his 
representative has demonstrated that they possess medical 
knowledge beyond that of a layperson.  Therefore, their 
statements as to possible causes of the veteran's dental 
problems are not competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As the competent evidence of record shows that the veteran 
does not suffer from malnutrition, a required criterion under 
Diagnostic Code 7323 for ratings higher than 30 percent, his 
claim for a higher rating under the schedular standards must 
be denied.  

Because the veteran testified at length during the May 2007 
hearing as to the effect of his ulcerative colitis on his 
employment, the Board has considered whether referral for 
extraschedular consideration is warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

During the May 2007 hearing, the veteran testified that he 
was off work for five or ten days during the previous month 
due to his disability and that he had changed positions, 
under the same employer, due to his disability, resulting in 
a decreased salary.  Hearing transcript at 8.  While the 
veteran's disability may have affected his employment, this 
is contemplated by the rating schedule.  See 38 C.F.R. § 4.1.  
His change of employment positions and his described absence 
from work, do not, in themselves, constitute a marked 
interference with employment.  No evidence of record 
indicates that the veteran has required frequent 
hospitalization for his ulcerative colitis.  In short, the 
veteran's disability picture is not different from other 
similarly situated veterans.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


